DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: Applicant’s require: A method, comprising: identifying a first cache object that stores events published responsive to updates, insertions, or deletions of records in a first database object, wherein an identifier for the first cache object is based on a time window with which the first cache object is associated and an identifier for the first database object; retrieving, with the identifier for the first cache object, the events from a cache that includes the first cache object, wherein the events were stored in the first cache object during the time window; and adding, to a blockchain, a block whose payload includes a first plurality of objects corresponding to a first subset of the events, wherein the first subset of the events includes those of the events published responsive to insertions of records in the first database object. 

	Relevant prior art – Guan teaches batch processing requests in a blockchain environment based on time related information in order to create a recording system with less latency [0027]. Sarin teaches modifying, adding and removing blockchain related data in an optimized fashion in order to optimize the blockchain system [0026]. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowable over the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494